Citation Nr: 1525637	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a personality disorder.

2.  Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty for training (ADT) from February 1985 to July 1985.  He also served on active duty from March 1986 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in April 2015, but he cancelled his request prior to the hearing.  

Although the RO reopened a previously denied claim of service connection for a personality disorder and denied it on the merits, the Board is required to consider whether new and material evidence has been received to reopen this claim without regard to the RO's determination.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for adjustment disorder with depressed mood and a personality disorder were denied in an unappealed June 1996 rating decision on the basis that they were congenital disorders or developmental abnormalities.

2.  Evidence received since the June 1996 rating decision is new and triggers VA's duty to assist by providing a medical examination.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied service connection for a personality disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the previously denied claim of service connection for a personality disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim of service connection for major depression in May 1996.  In a June 1996 rating decision, the RO denied service connection for an adjustment disorder with depressed mood and a personality disorder on the basis that the disorders were considered to be congenital or developmental defects that were unrelated to service and not capable of being service-connected.  

At the time of this rating decision, the evidence consisted of the Veteran's service treatment records and his DD Form 214.  The service treatment records showed that in February 1991, the Veteran was treated for depressive symptoms, suicidal ideation, and alcohol abuse following the death of his father.  He was given an AXIS I diagnosis of alcohol abuse and adjustment disorder with depressed mood, resolved.  The AXIS II diagnosis was personality disorder, not otherwise specified.  The Veteran's DD Form 214 showed that he was discharged from service due to a personality disorder.

The Veteran did not perfect an appeal of the June 1996 rating decision and no new and material evidence was submitted within the applicable appeal period.  Accordingly, the June 1996 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The RO received a claim of service connection for a personality disorder in January 2011.  

In light of the prior RO decision that discussed the diagnoses of adjustment disorder with depressed mood and a personality disorder, and because the Veteran has asserted symptomatology similar to that as reported at the time of the prior claim, the Board finds that the present claim of service connection for a personality disorder does not constitute a new claim.  Therefore, new and material evidence is required.  See Velez v. Shinseki, 23 Vet. App. 199, 205 (2009). 

Since the last final rating decision in June 1996, the evidence includes written statements from the Veteran, VA treatment records, records from the Social Security Administration (SSA), and VA examination reports dated in June 2011 and in August 2013.  This evidence is new, as it was not previously considered the RO.  

The VA medical records, SSA records, and the June 2011 VA examination include diagnoses of bipolar I disorder and bipolar disorder, not otherwise specified (NOS).  The SSA records also include a diagnosis of anxiety disorder, NOS.  The June 2011 VA examination report reflects an AXIS I diagnosis of major depressive disorder (MDD), recurrent and an AXIS II diagnosis of borderline personality disorder.  In this report, an examiner opined that the MDD was a progression of the adjustment disorder diagnosed in service and also that a personality disorder was not incurred in or aggravated by service, but it did render the Veteran more prone to episodes of depression.  

As the newly submitted evidence includes current psychiatric diagnoses other than a personality disorder and also contains the Veteran's statements regarding his psychiatric symptoms during and since service, VA's duty to assist by providing an examination has been triggered.  In addition, the June 2011 medical opinion, which discusses whether a personality disorder is causally related to service, constitutes material evidence as it, at the very least; suggests the possibility that a psychiatric disorder may have been superimposed upon a personality disorder in service. 

In consideration of this evidence, the claim of service connection for a personality disorder is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.



ORDER

The claim of entitlement for service connection for a personality disorder is reopened; to this limited extent, the appeal of this issue is granted.  


REMAND

The Veteran seeks to establish service connection for a psychiatric disorder, however diagnosed, and the claim has been recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board finds that a new VA examination would be helpful.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record includes current diagnoses of bipolar disorder, NOS and anxiety disorder, NOS.  The record does not contain a medical opinion as to whether either of these disorders had onset in service or is related to service; or whether a psychiatric disorder was superimposed on the personality disorder diagnosed in service.  On remand, a VA examination and opinion are to be obtained.

Finally, in June 2014, the RO informed the Veteran that medical records from Group Health Associates (GHA) were not obtained because parts of his authorization and release form (VA Form 21-4142) were illegible.  The Veteran did not return an updated release form and the records in question were not obtained.  As the appeal is being remanded for other development, the Veteran is to be afforded another opportunity to submit a new VA Form 21-4142 for GHA's medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release information to VA, for any private doctor who has treated his claimed psychiatric disorders to specifically include GHA.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records.  Also, obtain complete VA treatment records since April 2014.  

If either the VA or private records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a psychiatric examination.  The entire record must be reviewed by the examiner.  The examiner is to conduct all indicated tests and identify all of the Veteran's psychiatric disorders.  The examiner is advised that the Veteran is currently service-connected for MDD.

Based on the information contained in the claim file, the examiner is to address the following:

a) Is it at least as likely as not that the Veteran now has additional disability (e.g. bipolar disorder or anxiety disorder) due to an in-service disease or injury superimposed upon the diagnosed personality disorder?

b) For any psychiatric disorder currently diagnosed (to include bipolar disorder and anxiety disorder, but not MDD or a personality disorder), is it at least as likely as not that such disorder had onset during or within one year of separation from active service, or is otherwise related to active service?

A complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state why this is so.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


